NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted December 19, 2011
                                 Decided January 13, 2012

                                            Before

                            FRANK H. EASTERBROOK, Chief Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 11‐2908                                          Appeal from the 
                                                     United States District Court for the
UNITED STATES OF AMERICA,                            Northern District of Indiana, 
                  Plaintiff‐Appellee,                South Bend Division.

       v.                                            No. 3:05‐CR‐00131‐RLM‐1

BERNARD ELLIS,                                       Robert L. Miller, Jr., 
                     Defendant‐Appellant.            Judge.

                                         O R D E R

        A jury convicted Bernard Ellis, the chief enforcer for a Chicago street gang, of five
counts of aiding and abetting the making of a false statement intended to deceive a licensed
gun dealer in violation of 18 U.S.C. §§ 2, 922(a)(6), and 924(a)(2), and four counts of
possession of a firearm by a felon in violation of 18 U.S.C. § 922(g)(1). At sentencing the
judge determined that Ellis qualified as an armed career criminal, which (in combination
with other factors) placed him in criminal‐history category VI and resulted in an advisory
guidelines range of 360 months to life. The judge imposed a total sentence of 480 months.
Ellis appealed.  

       On appeal we reversed one of Ellis’s felon‐in‐possession convictions on double‐
No. 11‐2908                                                                                  Page 2


jeopardy grounds but affirmed the remaining convictions. See United States v. Ellis, 622 F.3d
784, 793‐96 (7th Cir. 2010). We also vacated Ellis’s sentence after concluding that he did not
qualify as an armed career criminal. See id. at 796‐800. Finally, we remanded the case for
resentencing.

        On remand the sentencing judge determined that even without the armed‐career‐
criminal designation, Ellis remained in criminal‐history category VI. Accordingly, his
advisory guidelines range was still 360 months to life. After hearing arguments from both
sides, the judge again imposed a total sentence of 480 months. Ellis appealed.

        In this second appeal, Ellis challenges only the substantive reasonableness of his
sentence, which we review for abuse of discretion. See Gall v. United States, 552 U.S. 38, 51
(2007); United States v. Hill, 645 F.3d 900, 911 (7th Cir. 2011). Ellis’s sentence falls within a
properly calculated guidelines range, so it is entitled to a presumption of reasonableness. 
See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Kilgore, 591 F.3d 890, 895
(7th Cir. 2010).

        Ellis’s appeal essentially asks us to substitute our judgment for that of the sentencing
judge. The judge acknowledged Ellis’s arguments for a lower sentence—which he repeats in
his appellate brief—but concluded that a 40‐year sentence was appropriate.  Among other
things, the judge emphasized Ellis’s extensive criminal history, which involved multiple
violent crimes. As a result, the judge found that Ellis presented a heightened need for
punishment and deterrence. Ellis has not rebutted the presumption that this within‐
guidelines sentence is reasonable; the judge did not abuse his discretion.

                                                                                      AFFIRMED.